Citation Nr: 0730580	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-28 035	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to February 1972.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Newark, New Jersey and Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Offices (RO).  
In January 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.  In 
May 2006 the case was remanded for further development.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  The veteran is not shown to have been exposed to a 
verified stressor event in service; when PTSD has been 
diagnosed, it was diagnosed based on unverified non-combat 
stressor events.

3.  An unappealed February 1999 rating decision declined to 
reopen a claim of service connection for right ear hearing 
loss which had been previously denied, in essence, on the 
basis that such disability was not shown to be related to the 
veteran's service.

4.  Evidence received since the February 1999 rating decision 
does not suggest that the veteran's right ear hearing loss 
might be related to his service, does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for right ear hearing loss, and does not 
raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007). 
2.  New and material evidence has not been received, and the 
claim seeking service connection for right ear hearing loss 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was provided content-complying notice by letters 
in December 2002 and (post Board remand) in June 2006 
(including to submit any evidence in his possession 
pertaining to his claim).  He was given ample time to 
respond; and the claim (PTSD) was subsequently readjudicated.  
See May 2007 Supplemental Statement of the Case.  While the 
veteran did not receive timely notice regarding ratings or 
effective dates of award (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006), this decision denies service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, he is not prejudiced by any timing defect of such 
notice.  It is not alleged that notice was less than 
adequate. 

The veteran's service medical and personnel records are 
associated with the claims file, as are VA and private 
treatment records.  He has not identified any pertinent 
records that remain outstanding.  As per the May 2006 Board 
remand, he was afforded a VA psychiatric examination.  

Regarding right ear hearing loss, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice in a 
claim to reopen must include (with some degree of 
specificity) notice of the evidence and information necessary 
to reopen the claim and of the evidence and information 
necessary to establish the underlying claim of service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Pursuant to the May 2006 Board remand, a June 2006 letter 
provided the veteran Kent-compliant notice, including of what 
was necessary to establish the underlying claim of service 
connection, that he needed to submit new and material 
evidence to reopen the claim, and what evidence would need to 
show to reopen the claim.  The veteran did not respond.  
Significantly, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  (Notably, the veteran has been afforded 
several VA audiological evaluations).  The VCAA left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) 
(West 2002); see also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  VA has met its assistance obligations in this case.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review. 

B.		Factual Background, Legal Criteria, and Analysis

Service connection

Service personnel records note that the veteran served in 
Vietnam aboard the USS SUMTER from May 22, 1971 to May 23, 
1971.  His service medical records contain no findings or 
complaints of psychiatric disability.  On Reserve examination 
in January 1975 psychiatric evaluation was normal.

VA medical records from March 1972 to July 1989 show that the 
veteran was seen for complaints of "bad nerves" and 
generalized anxiety disorder.  

Postservice records include a June 1997 letter from the 
veteran's private therapist which notes that the veteran had 
been seen and treated since December 1995.  It was noted that 
the veteran was a Vietnam veteran and was being treated for 
PTSD.  

In a November 2003 statement, the veteran asserted that one 
of his stressor events in service was being exposed to 
constant fire of guns while aboard ship.  

At a September 2004 RO hearing, the veteran testified that he 
had experienced live fire combat.  When asked to describe the 
stressor he was claiming caused his PTSD, he stated that he 
had engaged in combat operations.  He related that his ship's 
guns were constantly firing; he conceded that his ship never 
came under direct enemy fire.  

At the January 2006 Travel Board hearing, the veteran 
reiterated his complaint that he had been exposed to the 
firing of guns on board ship during service.  He also 
testified that he felt that he was under stress throughout 
his service.

On January 2006 VA examination, the veteran reported that he 
served in Vietnam for approximately six weeks.  He indicated 
that he was stationed for two weeks off the shores of 
Vietnam.  He stated that his ship was in port of Da Nang 
several times, as they "were dropping off ammo and 
supplies".  The veteran reported that it was during this 
time that they went on general quarters on two occasions.  He 
stated "we had two big large guns.  They were about 5 inches 
and they fired for approximately 5 minutes".  The veteran 
related that he was terrified because he knew that the only 
time the guns fired while on general quarters was if the ship 
was under attack.  The examiner noted that the veteran's 
description of this stressor and his response to it fell 
within the category of an unusual incident that did threaten 
death or injury.  He noted that the veteran's response was 
fear and horror which fulfilled the traumatic event criteria 
as part of a PTSD diagnosis.  

Mental status examination revealed, that he complained of 
long periods of sadness; decreased appetite; a low energy 
level and a high level of irritability.  His mood was low and 
his affect was sad.  His anxiety level was high.  He reported 
chronic insomnia with frequent dreams of military content.  

The examiner noted that he reviewed the c-file.  He opined:

"This is a male veteran who was evaluated for stress 
disorder.  The [veteran] provided sufficient information 
to indicate that he had been in the combat zone in 
Vietnam for approximately two weeks and during that time 
his ship had gone on general quarters on two occasions.  
The [veteran] on each of these occasions was three decks 
below the level and when the large guns on his ship had 
fired during general quarters everybody felt that this 
was impending doom and was horrified at that time.  The 
[veteran] described having lasting vivid memories 
concerning these events and he also has frequent dreams 
and nightmares related to these events and general 
military content.  On evaluation, the [veteran] has 
sufficient symptoms related to the diagnostic criteria 
of [PTSD] due to the firing of the ship's guns on two 
occasions during general quarters".

"In response to this specific question concerning the 
[veteran's] assertion that the repeated firing of guns 
on his ships essentially formed a stressor for PTSD 
related symptoms.  It is my opinion that it is more 
likely than not that the [veteran's] description of the 
firing of the guns on the ship during the times of 
general quarters while offshore in Vietnam during a time 
of combat were sufficient incidents to cause the 
[veteran] to develop long term psychiatric symptoms that 
are characteristic of PTSD".

In August 2007 the veteran's representative argued that he 
should have service connection for PTSD granted because a VA 
examiner had offered a favorable supporting opinion.
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran has a diagnosis of PTSD.  However, that of itself 
is insufficient to establish service connection for such 
disability.  What is also needed is credible evidence that a 
stressor event in service actually occurred.  38 C.F.R. 
§ 3.304(f).  And since it is not shown by the record that the 
veteran engaged in combat, there must be corroborative 
supporting evidence of an alleged stressor event in service.  
See Cohen, 10 Vet. App. at 128.

The veteran's stressor account (on which the January 2006 
diagnosis of PTSD is based) is essentially to the effect that 
while off the coast of Vietnam his ship came under attack and 
for two weeks was under frequent fire, responding in kind.  
However, official records actually show that he served in the 
coastal waters of Vietnam one day (see authorization for 
Vietnam Service Medal (VSM) in envelope with service medical 
records), and there is no indication that the ship was 
involved in combat/came under attack at that time.  While 
sufficiency of a stressor is a medical determination, whether 
or not there is a stressor to begin with is an adjudicatory 
function.  The veteran's stressor accounts are inconsistent 
with contemporaneous official records, and are not credible. 

Furthermore, because it is based on the veteran's accounts of 
stressors that are not credible, the VA medical opinion to 
the effect that he has PTSD related to such stressors has no 
probative value.  Without corroborative supporting evidence 
of an alleged stressor event in service, and with no 
diagnosis of PTSD based on a confirmed stressor event, the 
regulatory criteria for establishing entitlement to service 
connection for PTSD are not met.  The preponderance of the 
evidence is against this claim and it must be denied.

New and Material evidence

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in December 2002), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

An April 1984 rating decision denied service connection for 
right ear hearing loss essentially on the basis that such 
disorder did not manifest in service and therefore was not 
related to the veteran's service.  The veteran was notified 
of the April 1984 rating decision and of his right to appeal 
it.  He did not do so, and it became final.  38 U.S.C.A. 
§ 7105.

In June 1996, the veteran petitioned to reopen the claim 
seeking service connection for right ear hearing loss.  A 
July 1997 rating decision denied the claim to reopen.  The 
veteran was notified of the July 1997 rating decision and of 
his right to appeal it.  He did not do so, and it also became 
final.  38 U.S.C.A. § 7105.

An unappealed February 1999 rating decision again declined to 
reopen the claim seeking service connection for right ear 
hearing loss.  That determination likewise is final.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the February 1999 
rating decision consisted of the veteran's service medical 
records (which do not show right ear hearing loss); reserve 
records (which include a May 1978 examination report that 
notes right ear hearing loss); and reports of several VA 
audiological evaluations, including in October 1983, when 
hearing loss, etiology unknown, was noted.

Pertinent evidence received since the February 1999 rating 
decision consists essentially of April 2000 private treatment 
records which note right ear hearing loss; December 2002 and 
January 2003 VA audiological evaluation reports; September 
2004 (RO) and January 2006 (Travel Board) hearing testimony; 
and statements from the veteran and his representative.
As the claim was previously denied because right ear hearing 
loss was not shown to be related to the veteran's service, 
for evidence received to be new and material, it must relate 
to this unestablished fact, i.e., it must tend to show the 
hearing loss is indeed related to the veteran's service. 

Private treatment records, VA examination reports, hearing 
testimony and the statements submitted are new in that they 
were not of record (and considered by the RO) in February 
1999.  However, they are not material evidence as they do not 
bear directly and substantially upon the matter under 
consideration.  Such evidence does not tend to show that the 
veteran's right ear hearing loss is related to his service.  

In fact, no additional evidence received since the February 
1999 rating decision relates to the unestablished fact 
necessary to substantiate the underlying claim of service 
connection for right ear hearing loss, i.e., the matter of a 
nexus between such disability and the veteran's service.  
Accordingly, the additional evidence received does not raise 
a reasonable possibility of substantiating the claim, and is 
not material.  Hence, the claim may not be reopened. 


ORDER

Service connection for PTSD is denied.

The appeal to reopen a claim of service connection for right 
ear hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


